        Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    WILLIAM WILSON,                                  No. 4:20-CV-00682

                 Plaintiff,                          (Chief Judge Brann)

          v.

    BRADLEY BOOHER, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                 SEPTEMBER 15, 2021

         On April 24, 2020, Plaintiff William Wilson, a Pennsylvania state inmate,

currently confined in the State Correctional Institution, Frackville, Pennsylvania

(“SCI-Frackville”), filed the above captioned civil rights action pursuant to 42

U.S.C. § 1983.1 The action proceeds via an amended complaint, filed on

September 14, 2020.2 The named Defendants are Erin Brown, Director of the

Office of Population at SCI-Camp Hill, and the following employees at the Benner

Township State Correctional Institution (“SCI-Benner”), Bellefonte, Pennsylvania,

Plaintiff’s former place of confinement: Superintendent Scott Klingfelter; Deputy

Superintendent Bradley Booher; Program Manager Jennifer Rossman; Major

Curtis Grice; RHU Captain W.P. Foster; Security Lieutenants Kauffman and



1
     Doc. 1.
2
     Doc. 18.
       Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 2 of 11




Wian.3 Wilson claims that the named Defendants are responsible for his assault at

SCI-Benner by two brothers of the victim in his criminal case.4

        Presently pending is Defendants’ partial motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). 5 For the reasons set forth below,

Defendants’ motion to dismiss the amended complaint will be granted in part, and

denied in part.

I.      STANDARDS OF REVIEW

        In rendering a decision on a motion to dismiss, a court should not inquire

“whether a plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claims.”6 The court must accept as true the factual

allegations in the complaint and draw all reasonable inferences from them in the

light most favorable to the plaintiff.7 In addition to considering the facts alleged on

the face of the complaint, the court may consider “documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”8

        However, “[t]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.”9 “Under the



3
     Id.
4
     Id.
5
     Doc. 22.
6
     Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996).
7
     See Phillips v. Cty of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008).
8
     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
9
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating “[t]hreadbare recitals of the elements of a
     cause of action, supported by mere conclusory statements, do not suffice.”).
                                                  2
       Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 3 of 11




pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. First, it must ‘tak[e] note of the

elements [the] plaintiff must plead to state a claim.’ Iqbal, 556 U.S. at 675, 129

S.Ct. 1937. Second, it should identify allegations that, ‘because they are no more

than conclusions, are not entitled to the assumption of truth.’ Id. at 679, 129 S.Ct.

1937. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir.2011)

(“Mere restatements of the elements of a claim are not entitled to the assumption of

truth.” (citation and editorial marks omitted)). Finally, ‘[w]hen there are well-

pleaded factual allegations, [the] court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.’ Iqbal, 556

U.S. at 679, 129 S.Ct. 1937.”10 Deciding whether a claim is plausible is a

“context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.”11

        Because Wilson proceeds pro se, his pleading is liberally construed and his

complaint, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.”12




10
     Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (footnote omitted).
11
     Iqbal, 556 U.S. at 681.
12
     Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).
                                                3
        Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 4 of 11




II.      ALLEGATIONS IN THE AMENDED COMPLAINT

         Wilson, who was convicted in the Montgomery County Court of Common

Pleas, was initially transferred to the Phoenix State Correctional Institution,

Collegeville, Pennsylvania, where he claims he was assaulted by a brother of the

victim in his criminal case.13 He “was then placed in the restricted housing unit

pending transfer to a facility where the victim’s family members were not

housed.”14 He alleges that “at that point, the PA Department of Corrections was

placed on notice that the Plaintiff required separations from his victims family

members, who were currently incarcerated in the DOC.”15

         Wilson claims that he was “then transferred to SCI-Camp Hill for

classification purposes, where it was the responsibility of Director Erin Brown to

oversee the process of classification of the Plaintiff and to oversee the process of

choosing which jail the Plaintiff would be sent to [to] ensure that he as not subject

to retaliatory assaults from family members of his victim.”16 Plaintiff states that he

was “classified to SCI-Benner, a jail that housed two brothers of his victim

(unbeknownst to him), and then transferred there on January 24, 2019 and placed

in general population at the institution.”17



13
      Doc. 18.
14
      Id.
15
      Id.
16
      Id.
17
      Id.
                                           4
       Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 5 of 11




        On January 28, 2019, Plaintiff states that he was “escorted to the restricted

housing unit by four officers and placed in administrative custody and issued an

‘other report’ (No. D269912) pursuant to DC-ADM 80218.”19

        On January 29, 2019, Wilson was “personally interviewed by Defendants

Booher, Klinefelter, Rossman, Grice and Foster collectively known as the Program

Review Committee (PRC)”, at which time Wilson “stated that he did not know

why he was placed in the restricted housing unit and was issued a report that stated

that he was considered to be in danger from other inmates at SCI-Benner.”20

        The PRC conducted Administrative Reviews of Wilson’s Administrative

Custody status on February 5, February 12, February 19, and February 26, 2019.21

Each time, the PRC indicated that “Inmate Wilson was placed in AC status due to

being in danger from others” and recommended that he “continue AC status

pending Security Office review and recommendation.”22 During that timeframe




18
     DC-ADM 802 is the Department of Corrections Policy Statement on “Administrative Custody
     Procedures, which states, in pertinent part:
         1. A general population inmate may be assigned AC status and placed in a Security
         Level (SL) 5 Housing Unit, including a Psychiatric Observation Cell (POC), by order
         of the Shift Commander and/or by order of a psychiatrist or a Certified Registered
         Nurse Practitioner – Psychiatric Service (PCRNP) for the following reason(s):
            a. the inmate is in danger from some person(s) in the facility and cannot be
            protected by alternate measures and/or the inmate is a danger to some person(s)
            in the facility and the person(s) cannot be protected by alternate measures
     See DC-ADM 802, Administrative Custody Procedures Manual at § 1(B)(1)(a).
19
     Id.
20
     Id.
21
     Doc. 18-1 at 2, 3, 6, 8.
22
     Id.
                                                  5
       Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 6 of 11




Wilson submitted three Inmate’s Request to Staff Member, inquiring as to why he

is being housed in the RHU on AC status and noting that he does not get “treated

equally as others in population” and that it “seems much like a punishment to

[him].”23 Defendant Rossman responded to each request, stating that Wilson’s

“802 is for danger to/from others” and “is not a form of punishment.”24

        Plaintiff states that he “was interviewed by Defendants Lt. Kauffman and Lt.

Wian, where the Defendants told Plaintiff that they did not find any credible

threats to Plaintiff’s safety” and “based on the interview with Defendants, the

Plaintiff was released back into general population at Benner on March 6, 2019.”25

        On March 9, 2019 “between the hours of 5:10 pm and 6:00 pm, the Plaintiff

was chased by at least four individuals from the dining hall to the education

building where he was violently assaulted.”26 The Plaintiff “was able to escape

this assault only to be chased further down the walkway and assaulted for a second

time.”27 As a result of these assaults, Wilson “suffered physical and psychological

injuries and still to this day suffer with these issues.”28




23
     Doc. 18-1 at 4, 5, 7.
24
     Id.
25
     Doc. 18 at 8.
26
     Doc. 1.
27
     Id.
28
     Id.
                                            6
       Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 7 of 11




        On April 24, 2020, Wilson filed the instant action in which he seeks

compensatory and punitive damages for Defendants’ failure to protect him.29

Specifically, Plaintiff claims that “Defendants Booher, Klinefelter, Rossman,

Grice, Foster, Kauffman and Wian were all aware that credible threats existed

against the Plaintiff and that there was a distant possibility that if he were housed

in general population at SCI-Benner, an assault would occur against him.”30 He

alleges that “Defendants Kauffman and Wian failed to provide the Plaintiff with

any information concerning threats that were forward to the security office, and

failed to conduct an adequate investigation as to wheather (sic) or not the Plaintiff

was in actual danger of being assaulted.”31 Wilson claims that “the Defendant

released the Plaintiff into general population on March 6, 2019, knowing the

danger, and the Plaintiff was assaulted within 36 hours, by direct family members

of the Plaintiff’s victim in his criminal case.”32

III.    DISCUSSION

        The Eighth Amendment’s prohibition of cruel and unusual punishment

imposes duties on prison officials to provide prisoners with the basic necessities of

life, such as food, clothing, shelter, sanitation, medical care and personal safety.33


29
     Id.
30
     Id.
31
     Id.
32
     Id.
33
     See Farmer v. Brennan, 511 U.S. 825, 832 (1994); Helling v. McKinney, 509 U.S. 25, 31
     (1993).
                                             7
       Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 8 of 11




Under Farmer, an inmate must surmount the high hurdle of showing that a prison

official actually knew or was aware of a substantial risk to inmate safety and

deliberately disregarded that risk.34 This requirement of actual knowledge means

that “the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference.”35

        Prison officials violate an inmate’s right to be free from cruel and unusual

punishment when, through intentional conduct or deliberate indifference, they

subject the inmate to violence at the hands of another prisoner.36 Mere negligent

conduct that leads to serious injury of a prisoner by a prisoner does not expose a

prison official to civil rights liability.37 The victim’s custodial officials are

exposed to civil rights liability only when if one “knows or should have known of a

sufficiently serious danger to [the] inmate.”38

        The United States Court of Appeals for the Third Circuit has “stress[ed],

however, that in constitutional context ‘should have known’ is a phrase of art with

a meaning distinct from its usual meaning in the context of the law of torts.”39 As



34
     Beers-Capitol v. Whetzel, 256 F. 3d 120, 125 (3d Cir. 2001).
35
     Farmer, 511 U.S. at 837.
36
     Young v. Quinlan, 960 F.2d 351, 361 (3d Cir. 1992); Riley v. Jeffes, 777 F.2d 143, 147 (3d Cir.
     1985).
37
     Davidson v. Cannon, 474 U.S. 344, 347-48 (1986).
38
     Young, 960 F.2d at 361; see also Martin v. White, 742 F.2d 469, 474 (8th Cir. 1984).
39
     Young, 960 F.2d at 361.
                                                 8
       Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 9 of 11




our Court of Appeals has explained, the phrase, “does not refer to a failure to note

a risk that would be perceived with the use of ordinary prudence.”40 Instead, “[i]t

connotes something more than a negligent failure to appreciate the risk ..., though

something less than subjective appreciation of that risk.”41 Moreover, “the risk of

... injury must be not only great, but also sufficiently apparent that a lay

custodian’s failure to appreciate it evidences an absence of any concern for the

welfare of his or her charges.”42 Consequently, liability only attaches when there

is a “pervasive risk of harm to inmates from other prisoners, ... and that the prison

officials have displayed ‘deliberate indifference’ to the danger.”43

        At the outset, Defendants concede that, for purposes of this motion to

dismiss, Wilson has sufficiently alleged that his incarceration in general population

with the family members of the victim of his criminal case posed a substantial risk

of harm and that he has alleged sufficient facts to plausibly state a claim for

deliberate indifference against Defendants Wian and Kauffman.44 The remaining

Defendants, however, argue that Wilson’s amended complaint fails to set forth

sufficient factual material from which subjective knowledge of the condition

posing a substantial risk of harm may be inferred.45 The Court disagrees.


40
     Colburn v. Upper Darby Township, 946 F.2d 1017, 1025 (3d Cir. 1991).
41
     Id.
42
     Id.
43
     Riley, 777 F.2d at 147.
44
     Doc. 26 at 10,11.
45
     Id.
                                             9
      Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 10 of 11




        Plaintiff’s amended complaint, and attached PRC reviews, reveal that the

PRC was aware that Plaintiff was housed at SCI-Benner under conditions posing a

substantial risk of harm and their recommendation was to continue Plaintiff in

Administrative Custody status, pending Security Office review and

recommendation. However, while the amended complaint and attached exhibits

demonstrate knowledge on behalf of the PRC, there are no allegations or exhibits

which support a finding that the PRC was deliberately indifferent to Plaintiff’s

substantial risk, which resulted in injury to the Plaintiff. Accordingly, Defendants

Booher, Klinefelter, Rossman, Grice, and Foster, all members of the PRC, are

entitled to dismissal.

        With respect to Defendant Erin Brown, Director of the Office of Population

Management at SCI-Camp Hill, Wilson claims that after being assaulted at SCI-

Phoenix by a brother of the victim in his criminal case, he was transferred to SCI-

Camp-Hill for classification purposes, “where it was the responsibility of Director

Erin Brown to oversee the process of classification of the Plaintiff and to oversee

the process of choosing which jail the Plaintiff would be sent, to ensure that he was

not subject to retaliatory assaults from family members of his victim.”46 Plaintiff

claims that he was transferred to SCI-Benner, a facility which housed two brothers

of the victim in his criminal case.47 Wilson concludes from this that “the actions of


46
     Doc. 18 at 7.
47
     Id.
                                         10
       Case 4:20-cv-00682-MWB-DB Document 32 Filed 09/15/21 Page 11 of 11




Defendant Brown “in failing to properly investigate the Plaintiff, caused the

Plaintiff to be classified to the same state prison where two brothers of his victim

on his criminal case resided at.”48

         Keeping in mind that pro se complaints should be construed liberally, this

Court will allow Plaintiff’s failure to investigate and to protect claims against

Defendant Director Brown, since, at this juncture in the litigation, a question of

fact remains as to whether Defendant Brown knew that Wilson faced an excessive

risk of harm by being placed in SCI-Benner and then disregarded that risk,

resulting in injury to the Plaintiff.

IV.      CONCLUSION

         Based on the foregoing, Defendants’ partial motion to dismiss the amended

complaint will be granted as to the dismissal of Defendants, Booher, Klinefelter,

Rossman, Grice, and Foster. Defendants’ partial motion to dismiss Defendant

Director Erin Brown will be denied.

         An appropriate Order follows.


                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                Chief United States District Judge


48
     Id. at 9.
                                           11
